Case 3:15-cv-07658-MAS-LHG Document 635 Filed 10/27/20 Page 1 of 10 PageID: 20202
                                                            Richard Hernandez            McCarter & English, LLP
                                                            Partner                      Four Gateway Center
                                                            T. 973-848-8615              100 Mulberry Street
                                                                                         Newark, NJ 07102-4056
                                                            F. 973-297-6615
                                                                                         www.mccarter.com
                                                            rhernandez@mccarter.com




            October 27, 2020

            VIA ECF

            The Honorable Lois H. Goodman, U.S.M.J.
            U.S. District Court for the District of New Jersey
            Clarkson S. Fisher Building and U.S. Courthouse
            402 East State Street
            Trenton, New Jersey 08608

            Re: In re Valeant Pharmaceuticals International, Inc. Securities Litigation,
                Docket No. 3:15-cv-07658-MAS-LHG

            Dear Judge Goodman:

            On behalf of Defendants Valeant Pharmaceuticals International, Inc. (n/k/a Bausch
            Health Companies Inc.), Robert L. Rosiello, Ari S. Kellen, Ronald H. Farmer,
            Colleen Goggins, Robert A. Ingram, Anders Lönner, Theo Melas-Kyriazi, Robert N.
            Power, Norma Provencio, and Katharine B. Stevenson, I enclose a copy of the
            following:

                   1.      Declaration of Richard Hernandez in support of Application for Pro
                           Hac Vice Admission;

                   2.      Declaration of Susannah S. Geltman in support of Application for Pro
                           Hac Vice Admission;

                   3.      Proposed Form of Consent Order; and

                   4.      Certification of Service.

            Defendants submit this application with the consent of counsel for Plaintiffs. If Your
            Honor finds the enclosed proposed Consent Order acceptable, we respectfully
            request that it be entered.

            Respectfully submitted,

            /s/ Richard Hernandez

            Richard Hernandez

            Enclosures

            cc: All Counsel of Record (via ECF)
Case 3:15-cv-07658-MAS-LHG Document 635 Filed 10/27/20 Page 2 of 10 PageID: 20203




  McCARTER & ENGLISH, LLP
  Four Gateway Center
  100 Mulberry Street
  Newark, New Jersey 07102
  (973) 622-4444

  SIMPSON THACHER & BARTLETT LLP
  425 Lexington Avenue
  New York, New York 10017
  (212) 455-2641

  Attorneys for Defendants
  Valeant Pharmaceuticals International, Inc.
  (n/k/a Bausch Health Companies Inc.),
  Robert L. Rosiello, Ari S. Kellen, Ronald H.
  Farmer, Colleen Goggins, Robert A. Ingram,
  Anders Lönner, Theo Melas-Kyriazi, Robert
  N. Power, Norma Provencio, and Katharine
  B. Stevenson.

                          IN THE UNITED STATES DISTRICT
                       COURT FOR THE DISTRICT OF NEW JERSEY


                                                 )
  IN RE VALEANT PHARMACEUTICALS                  )
  INTERNATIONAL, INC. SECURITIES                 )   Civil Action No. 15-07658 (MAS)
  LITIGATION                                     )   (LHG)
                                                 )
                                                 )   DECLARATION OF RICHARD
                                                 )   HERNANDEZ IN SUPPORT OF
                                                 )   APPLICATION FOR ADMISSION
                                                 )   PRO HAC VICE OF SUSANNAH S.
                                                 )   GELTMAN
                                                 )
                                                 )

         RICHARD HERNANDEZ, pursuant to 28 U.S.C. §1746, declares as follows:

         1.     I am an attorney-at-law of the State of New Jersey and a member of the law firm

  of McCarter & English, LLP, attorneys for Defendants Valeant Pharmaceuticals International,

  Inc. (n/k/a Bausch Health Companies Inc.), Robert L. Rosiello, Ari S. Kellen, Ronald H. Farmer,

  Colleen Goggins, Robert A. Ingram, Anders Lönner, Theo Melas-Kyriazi, Robert N. Power,
Case 3:15-cv-07658-MAS-LHG Document 635 Filed 10/27/20 Page 3 of 10 PageID: 20204




  Norma Provencio, and Katharine B. Stevenson. I submit this Declaration in support of the

  application of Susannah S. Geltman of the law firm of Simpson Thacher & Bartlett LLP, for

  admission to the Bar of this Court pro hac vice for the purpose of acting as co-counsel to

  Defendant in this action. I am familiar with the facts and information set forth herein.

         2.      I am a member in good standing of the New Jersey Bar, the Bar of this Court and

  the New York Bar.

         3.      Ms. Geltman will be associated with me in the pursuit of this matter. I will be

  responsible for the conduct of Ms. Geltman for the case. I, or another member of McCarter &

  English, LLP, who is a member in good standing of the New Jersey Bar and the Bar of this

  Court, will sign all pleadings, briefs and other papers filed with the Court.

         4.      I, or another member of McCarter & English, LLP, who is a member in good

  standing of the New Jersey Bar and the Bar of this Court, will make all court appearances.

         5.      I have advised Ms. Geltman of the Rules of the United States District Court for

  the District of New Jersey, including, but not limited to the provisions of L. Civ. R. 103.1,

  Judicial Ethics and Professional Responsibility; L. Civ. R. 101.1(c), Admission of Attorneys:

  Appearance Pro Hac Vice; Local Counsel; and L. Civ. R. 104.1, Discipline of Attorneys. I will

  ensure that Ms. Geltman complies with L. Civ. R. 101.1(c).

         I declare under penalty of perjury under the laws of the United States of America that the

  foregoing is true and correct to the best of my personal knowledge.


                                                    /s/ Richard Hernandez
                                                    Richard Hernandez
  Dated: October 27, 2020
Case 3:15-cv-07658-MAS-LHG Document 635 Filed 10/27/20 Page 4 of 10 PageID: 20205




  McCARTER & ENGLISH, LLP
  Four Gateway Center
  100 Mulberry Street
  Newark, New Jersey 07102
  (973) 622-4444

  SIMPSON THACHER & BARTLETT LLP
  425 Lexington Avenue
  New York, New York 10017
  (212) 455-2641

  Attorneys for Defendants
  Valeant Pharmaceuticals International, Inc.
  (n/k/a Bausch Health Companies Inc.),
  Robert L. Rosiello, Ari S. Kellen, Ronald H.
  Farmer, Colleen Goggins, Robert A. Ingram,
  Anders Lönner, Theo Melas-Kyriazi, Robert
  N. Power, Norma Provencio, and Katharine
  B. Stevenson.

                          IN THE UNITED STATES DISTRICT
                       COURT FOR THE DISTRICT OF NEW JERSEY


                                                 )
  IN RE VALEANT PHARMACEUTICALS                  )
  INTERNATIONAL, INC. SECURITIES                 )   Civil Action No. 15-07658 (MAS)
  LITIGATION                                     )   (LHG)
                                                 )
                                                 )   DECLARATION OF SUSANNAH S.
                                                 )   GELTMAN IN SUPPORT OF HER
                                                 )   APPLICATION FOR PRO HAC VICE
                                                 )   ADMISSION
                                                 )
                                                 )
                                                 )

         SUSANNAH S. GELTMAN, pursuant to 28 U.S.C. §1746, declares as follows:

         1.     I am a partner with the law firm of Simpson Thacher & Bartlett LLP. My

  business address is 425 Lexington Avenue, New York, New York 10017.            I make this

  Declaration in support of the motion to admit me pro hac vice for purposes of appearing on

  behalf of Defendants Valeant Pharmaceuticals International, Inc. (n/k/a Bausch Health
Case 3:15-cv-07658-MAS-LHG Document 635 Filed 10/27/20 Page 5 of 10 PageID: 20206




  Companies Inc.), Robert L. Rosiello, Ari S. Kellen, Ronald H. Farmer, Colleen Goggins, Robert

  A. Ingram, Anders Lönner, Theo Melas-Kyriazi, Robert N. Power, Norma Provencio, and

  Katharine B. Stevenson (collectively, “Defendants”) in this matter.

           2.    I was admitted to practice in the State of New York on May 21, 2007. The office

  and address of the official maintaining my New York admission is: New York State Supreme

  Court Appellate Division, First Department, 41 Madison Avenue, 26th Floor, New York, NY

  10010.

           3.    I have also been admitted to practice in the following courts:

                 Southern District of New York                2008
                 Eastern District of New York                 2008

           4.    I am a member in good standing and eligible to practice in the courts listed above.

           5.    The names and addresses of the official or offices maintaining the rolls of my

  membership to these bars are: United States District Court for the Southern District of New

  York, 500 Pearl Street, New York, NY 10007; United States District Court for the Eastern

  District of New York, 225 Cadman Plaza East, Brooklyn, NY 11201.

           6.    I understand that I have a continuing obligation to notify the Court of any matter

  affecting my standing to the bar of the State of New York or of any other court in which I am

  admitted to practice.

           7.    Our law firm is counsel for Defendants, and Defendants have requested that we

  represent them in all aspects of this case, including trial, and I accordingly seek pro hac vice

  admission for these purposes.

           8.    There are no disciplinary proceedings presently pending against me in any

  jurisdiction, and no discipline has been previously imposed upon me in any jurisdiction.
Case 3:15-cv-07658-MAS-LHG Document 635 Filed 10/27/20 Page 6 of 10 PageID: 20207




         9.      I understand that if I am admitted pro hac vice I will be subject to the disciplinary

  jurisdiction of the United States District Court for the District of New Jersey and will comply

  with the Rules of Professional Conduct of the New Jersey Supreme Court, the requirements of

  the Rules Governing the Courts of the State of New Jersey regarding the conduct of attorneys

  admitted to the practice of law in this State, and the Local Rules of the United States District

  Court for the District of New Jersey, particularly the requirements of Local Rule 101.1(c).

         10.     I will make any required payment to the New Jersey Lawyers’ Fund for Client

  Protection in accordance with New Jersey Court Rule 1:28-2(a).

         11.     I agree to have all pleadings, briefs and other papers filed with the Court signed

  by a member of the law firm of McCarter & English, LLP, attorneys of record authorized to

  practice in the State of New Jersey.

         I declare under penalty of perjury under the laws of the United States of America that the

  foregoing is true and correct to the best of my personal knowledge.


                                               /s/ Susannah S. Geltman
                                               Susannah S. Geltman

  Dated: October 27, 2020
Case 3:15-cv-07658-MAS-LHG Document 635 Filed 10/27/20 Page 7 of 10 PageID: 20208




  McCARTER & ENGLISH, LLP
  Four Gateway Center
  100 Mulberry Street
  Newark, New Jersey 07102
  (973) 622-4444


  SIMPSON THACHER & BARTLETT LLP
  425 Lexington Avenue
  New York, New York 10017
  (212) 455-2641

  Attorneys for Defendants
  Valeant Pharmaceuticals International, Inc.
  (n/k/a Bausch Health Companies Inc.),
  Robert L. Rosiello, Ari S. Kellen, Ronald H.
  Farmer, Colleen Goggins, Robert A. Ingram,
  Anders Lönner, Theo Melas-Kyriazi, Robert
  N. Power, Norma Provencio, and Katharine
  B. Stevenson.

                          IN THE UNITED STATES DISTRICT
                       COURT FOR THE DISTRICT OF NEW JERSEY


                                                 )
  IN RE VALEANT PHARMACEUTICALS                  )
  INTERNATIONAL, INC. SECURITIES                 )   Civil Action No. 15-07658 (MAS)
  LITIGATION                                     )   (LHG)
                                                 )
                                                 )   ORDER ADMITTING SUSANNAH S.
                                                 )   GELTMAN PRO HAC VICE
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )


         THIS MATTER having been opened to the Court by McCarter & English, LLP,

  attorneys for Defendants Valeant Pharmaceuticals International, Inc. (n/k/a Bausch Health

  Companies Inc.), Robert L. Rosiello, Ari S. Kellen, Ronald H. Farmer, Colleen Goggins, Robert

  A. Ingram, Anders Lönner, Theo Melas-Kyriazi, Robert N. Power, Norma Provencio, and
Case 3:15-cv-07658-MAS-LHG Document 635 Filed 10/27/20 Page 8 of 10 PageID: 20209




  Katharine B. Stevenson, seeking an Order admitting Susannah S. Geltman of the law firm of

  Simpson Thacher & Bartlett LLP, pro hac vice, and the Court having considered this matter, and

  good cause having been shown;

         IT IS on this ____________ day of _____________, 2020,

         ORDERED as follows:

         1.      Susannah S. Geltman be and is hereby admitted pro hac vice to appear in this

  matter for all purposes on behalf of Defendants;

         2.      All pleadings, briefs and other papers filed with the Court on behalf of Defendant

  shall be signed by a member of the firm of McCarter & English, LLP, who shall be responsible

  for said papers, and for the conduct of the cause, and who shall be present in Court during all

  phases of these proceedings, unless expressly excused by the Court, and who will be held

  responsible for the conduct of the attorneys admitted hereby;

         3.      Susannah S. Geltman shall remit to the New Jersey Lawyers’ Fund for Client

  Protection the annual payment required in accordance with New Jersey Court Rule 1:28-2(a) for

  each calendar year this matter is pending;

         7.      Susannah S. Geltman shall pay $150.00 to the Clerk, United States District Court

  for the District of New Jersey; and

         8.      Susannah S. Geltman is required to abide by the Rules governing this Court,

  including all disciplinary rules, and to notify the Court immediately of any matter affecting his

  standing at the bar of any other court.


                                               ____________________________
                                               HON. LOIS H. GOODMAN, U.S.M.J.
Case 3:15-cv-07658-MAS-LHG Document 635 Filed 10/27/20 Page 9 of 10 PageID: 20210




  McCARTER & ENGLISH, LLP
  Four Gateway Center
  100 Mulberry Street
  Newark, New Jersey 07102
  (973) 622-4444

  SIMPSON THACHER & BARTLETT LLP
  425 Lexington Avenue
  New York, New York 10017
  (212) 455-2641

  Attorneys for Defendants
  Valeant Pharmaceuticals International, Inc.
  (n/k/a Bausch Health Companies Inc.),
  Robert L. Rosiello, Ari S. Kellen, Ronald H.
  Farmer, Colleen Goggins, Robert A. Ingram,
  Anders Lönner, Theo Melas-Kyriazi, Robert
  N. Power, Norma Provencio, and Katharine
  B. Stevenson.

                          IN THE UNITED STATES DISTRICT
                       COURT FOR THE DISTRICT OF NEW JERSEY


                                                 )
  IN RE VALEANT PHARMACEUTICALS                  )
  INTERNATIONAL, INC. SECURITIES                 )   Civil Action No. 15-07658 (MAS)
  LITIGATION                                     )   (LHG)
                                                 )
                                                 )   CERTIFICATION OF SERVICE
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )


         RICHARD HERNANDEZ, hereby certifies as follows:

         1.     I am an attorney-at-law of the State of New Jersey and a member of the law firm

  of McCarter & English, LLP, attorneys for Defendants Valeant Pharmaceuticals International,

  Inc. (n/k/a Bausch Health Companies Inc.), Robert L. Rosiello, Ari S. Kellen, Ronald H. Farmer,
Case 3:15-cv-07658-MAS-LHG Document 635 Filed 10/27/20 Page 10 of 10 PageID: 20211




   Colleen Goggins, Robert A. Ingram, Anders Lönner, Theo Melas-Kyriazi, Robert N. Power,

   Norma Provencio, and Katharine B. Stevenson.

          2.      On October 27, 2020, I caused copies of the (i) supporting Declaration of Richard

   Hernandez; (ii) supporting Declaration of Susannah S. Geltman; and (iii) a proposed form of

   Order to be served on all counsel of record via electronic case filing.


                                                     /s/ Richard Hernandez
                                                     Richard Hernandez
   Dated: October 27, 2020
